DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019, 09/11/2019, 08/07/2020 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4-10 and 14 and 15 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 13 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 13 has not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: given the claimed product structure recited in the claims it is unclear how one of ordinary skill in the art would apply different voltages to move the MEMS bridge varying distances to contact different structural elements  as recited by “applying a voltage to one or more of the plurality of pull-down electrodes (104A-104C); moving the MEMS bridge a first distance to contact the center stopper (314); moving the MEMS bridge a second distance to contact the additional stopper (310); and moving the MEMS bridge a third distance to contact the RF contact (306)”.  Clarification is required as to how the structure can perform this recited method of operation.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: given .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being by Cavendish Kinetics, INC [WO 2016/126517] (hereafter known as “Cavendish”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 
Claim 1, Cavendish discloses a MEMS ohmic switch (5; figure 3B), comprising: a substrate (17) having one or more anchor electrodes (10), a plurality of pull-down electrodes (12/13) and one or more RF electrodes (11) disposed thereon; a MEMS bridge (20/21/22) coupled to the one or more anchor electrodes (10) with an anchor contact layer (8); a dielectric layer (9) disposed over the one or more pull-down electrodes (12/13; figure 3B); a center stopper (15B or 15C) coupled to the dielectric layer (9) and disposed under a substantially center of the MEMS bridge (figure 3B); an RF contact (16A/16B) coupled to an RF electrode (11) of the one or more RF electrodes (11); and an additional stopper (15A or 15D) disposed on the dielectric layer (9), wherein the additional stopper (15A or 15D) is disposed between the anchor contact layer (8) and the RF contact (16A/16B; figure 3B) and wherein the RF contact (16A/16B) is disposed between the additional stopper (15A or 15D) and the center stopper (15B or 15C; specifically 16A/16B is 
Claim 2, Cavendish discloses the MEMS ohmic switch (300) of claim 1, wherein the MEMS bridge is stiff (by means of stiffener 1125; paragraph 0031) between the center stopper (15B or 15C) and the additional stopper (15A or 15D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Cavendish Kinetics, INC [WO 2016/126517] (hereafter known as “Cavendish”) in view of Goldsmith [US 2003/0146079].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Claim 3, Cavendish discloses the MEMS ohmic switch (300) of claims 1 or 2, with the exception that the center stopper extends above the substrate by a distance that is equal to or greater than the RF contact extends above the substrate.
	Goldsmith teaches a MEMS switch wherein a center stopper (510) extends above the substrate (212) by a distance that is equal to or greater than the RF contact (114) extends above the substrate (212, figures 4 and 5).


Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Cavendish Kinetics, INC [WO 2016/126517] (hereafter known as “Cavendish”) in view of Wan [US 2005/0146241].
Claim 11, as best understood, Cavendish discloses a method of operating a MEMS ohmic switch (5; figure 3B), wherein the switch (300) includes: a substrate (17) having one or more anchor electrodes (10), a plurality of pull-down electrodes (12/13) and one or more RF electrodes (11) disposed thereon; a MEMS bridge (20/21/22) coupled to the one or more anchor electrodes (10) with an anchor contact layer (8); a dielectric layer (9) disposed over the one or more pull-down electrodes (12/13; figure 3B); a center stopper (15B or 15C) coupled to the dielectric layer (9) and disposed under a substantially center of the MEMS bridge (figure 3B); an RF contact (16A/16B) coupled to an RF electrode (11) of the one or more RF electrodes (11); and an additional stopper (15A or 15D) disposed on the dielectric layer (9), wherein the additional stopper (15A or 15D) is disposed between the anchor contact layer (8) and the RF contact (16A/16B; figure 3B) and wherein the RF contact (16A/16B) is disposed between the additional stopper (15A or 15D) and the center stopper (15B or 15C; specifically 16A/16B is disposed between 15A 
	Cavendish fails to teach the method comprising: applying a voltage to one or more of the plurality of pull-down electrodes; moving the MEMS bridge a first distance to contact the center stopper; moving the MEMS bridge a second distance to contact the additional stopper; and moving the MEMS bridge a third distance to contact the RF contact.
	Wan teaches a MEMS stepping actuator wherein the height of supports (510) can be changed in order to alter operating characteristics by providing multiple actuation levels wherein the mems bridge moves different distances (figures 5-7), wherein the method of applying different voltages to cause different travel distance is inherent in the product structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the height of the stopper(s) in the MEMS switch of Cavendish to provide for different travel distances as suggested by Wan in order to change the distance between the contact bridge and the RF contacts to achieve the desired signal output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837